Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 5-15 and 17, drawn to method for manufacturing a positive electrode in the reply filed on 5 May 2021 is acknowledged.
Claims 1-4 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is not properly descriptive to differentiate from the prior art.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of copending Application No. 16/980037 in view of Bruckner et al. (US 2015/0061176). 

Bruckner teaches a process of forming a cathode electrode by provision of a dry process including a dry binder such as polytetrafluoroethylene (Abstract) and wherein the conductive material includes carbon nanotubes and fibers [0016].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the dry binder and conductive material binders in the method of the copending application because Bruckner recognizes such binders and conductive materials are useful in forming a positive electrode under dry solvent free processes.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al. (US 2015/0061176).
Regarding claim 5, Bruckner discloses a method for manufacturing a positive electrode (Abstract), comprising: preparing a mixture by dry mixing a positive electrode active material [0008], a dry conductive material [0008, 0016], and a dry binder [0013, 0014]; applying high shear force to the mixture [0029, 0034-0039]; disposing the mixture on a current collector [0053]; and rolling the current collector (application and pressing onto the conductive substrate) on which the mixture is disposed [0042, 0055], wherein BIRCH, STEWART, KOLASCH & BIRCH, LIPCAM/CAM/prtApplication No.: NEWDocket No.: 3881-0385PUS IPage 7 of 10the dry conductive material is at least any one of a carbon nanotube and a carbon fiber [0016] but does not explicitly teach the high shear force is 50 N to 1000 N.  
However, Bruckner recognizes the shear forces are sufficient to provide the formation of PTFE fibrils [0039] recognizing the result effective nature of the amount of shear force applied. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the amount of shear force since it has been held that discovering the optimum ranges for a result effective variable such as the amount of shear force applied involves only In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Bruckner discloses the method of claim 5, wherein the dry conductive material is carbon nanotube, and an average length of the carbon nanotubes is 1 µm to 100 µm [0019].  
Regarding claim 7, Bruckner discloses the method of claim 5, wherein the dry conductive material is the carbon nanotube, which is a bundle type bundle shape carbon nanotube in which a plurality of carbon nanotube unit bodies are aggregated (graphene layer), and the average diameters of the carbon nanotube unit bodies are 5 nm to 100 nm [0018-0020].  
Regarding claim 10, Bruckner discloses the method of claim 5, wherein the applying of high shear force to the mixture comprises shear-compressing the mixture to apply high shear force thereto [0044, 0045].  
Regarding claim 12, Bruckner discloses the method of claim 5, wherein the rolling of the current collector on which the mixture is disposed comprises placing the current collector on which the mixture is disposed on a belt (conveyance in order to press and roll the current collector on which the mixture is disposed through a roll) [0043-0044, 0054].  
Regarding claim 13, Bruckner discloses the method of claim 12, wherein the placing of the current collector (conductive substrate) on which the mixture is disposed on a belt (conveyance to press and roll the current collector on which the mixture is disposed through a roll) comprises pre-heating the belt to 50°C to 100°C (forming temperature brought up to temperature of 50-150C) [0043, 0052-0056].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Regarding claim 15, Bruckner discloses the method of claim 5, wherein the dry binder is at least one of polyvinylidene fluoride-hexafluoropropylene and polytetrafluoroethylene [0034].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al. as applied to claim 5 above, and further in view of Mitchell et al. (US 2007/0122698).
The teachings of Bruckner as discussed above are herein incorporated.
Regarding claim 11, Bruckner is silent towards disposing the mixture in a uniform thickness on the current collector by a scattering method.  
Mitchell teaches a dry mix of conductive and binder particles can be applied by a scatter coating apparatus and method to effectuate an even distribution across the film [0147, 0149].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a scatter coating method in applying the mixture on the current collector of Bruckner because Mitchell recognizes such a method provides for an even distribution across the surface.
 
Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al. as applied to claim 5 above, and further in view of Wang et al. (US 2014/0030590).
The teachings of Bruckner as discussed above are herein incorporated.
Regarding claims 8 and 9, Bruckner discloses the method of claim 5, wherein the dry conductive material is carbon fiber [0016] but is silent towards an average length of the carbon fibers is 1 µm to 50 µm; or an average diameter of the carbon fiber is 5 nm to 500 nm.

Regarding claim 17, Bruckner does not explicitly teach wherein the dry conductive material is in a form of a powder in which solvent is not present, and the dry binder is in a form of a powder in which solvent is not present.
Wang discloses a solvent free process for manufacturing film like electrodes by dry mixing is performed with dry powder particles of the binder and conductive allows for processing by compaction through heated rollers [0061, 0063]  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the binder and conductive material of Bruckner are in the form of powders because Wang recognizes that powder particles are viable in dry processes of forming electrodes by compaction through heated rollers as also used within Bruckner.



Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2014/0315087) discloses a dry coating process for forming a cathode including carbon nanotubes [0009-0013], conductive materials [0034], and polytetrafluoroethylene binder [0055-0057].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727